DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim phrase “leading communication-related service” in claim 1 is not clear as to what “leading” referring to. It makes the phrase vague. 
The claim phrase “leading communication-related service” in claim 8 is not clear as to what “leading” referring to. It makes the phrase vague. 
The claim phrase “a currently activated leading communication-related service” in claim 2 is not clear as to what “leading” referring to. It makes the phrase vague.
The claim phrase “a currently activated leading communication-related service” in claim 9 is not clear as to what “leading” referring to. It makes the phrase vague.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6-11,13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU KE ET AL: "A Fast Cloud-Based Network Selection Scheme Using Coalition Formation Games in Vehicular Networks", from IDS in view of Brahmi to (US 20160242223)
Regarding claims 1, and 8, Xu teaches a method of managing radio connectivity (cf. network selection, see the title) of a vehicle (cf. the vehicles in Fig. 1) comprising a telematic system (cf. page 5330, left- hand column, lines 7-10: "The vehicles are equipped with GPS devices, and the on- board device connecting to the network is assumed able to import data from GPS and integrate different wireless access technologies"), the method comprising: - continuously receiving by the telematic system a predictive model generated by a remote system (cf. the cloud, see page 5331, left-hand column, lines 9-20: "cloud ... to analyze vehicles' movements and predict future locations ... , once the cloud determines a certain vehicle will need to execute a handoff soon, map-based information for network selection will be sent to the desired vehicle") using data continuously collected from a plurality of vehicles, wherein the collected data comprise, for each given vehicle of the plurality of vehicles, data informative of its location, speed and of Radio Access Technology related measurements provided by telematic system of the given vehicle (cf. page 5331, left-hand column, lines 10-12: "Vehicles periodically report their status, including current location, speed, RSS... to the cloud"); and responsive to a predefined event, applying, by the telematic system, a lastly received predictive model to current values of a predefined set of inputs associated with the vehicle to obtain instructions and respectively provide one or more corrective actions related to radio connectivity of the vehicle (cf. page page 5330, left-hand column, lines 15-16: "the vehicle's device executes handoff based on received information from the cloud")
Xu does not explicitly teach wherein the predefined set of inputs comprises a currently activated leading communication-related service and wherein the one or more corrective actions are provided in correspondence with the currently activated leading communication-related service
wherein the predefined set of inputs comprises a currently activated leading communication-related service and wherein the one or more corrective actions are provided in correspondence with the currently activated leading communication-related service([0052] discloses the distribution scheme may be determined based on information relating to a priority and/or a type of a V2V communication message to be transmitted. In such a case, the priority may be defined by a transport system application, for example residing in the V2V communication device, or by a transport system function, for example residing in the transport system server or in the access node which may particularly implement such a transport system function)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Xu include wherein the predefined set of inputs comprises a currently activated leading communication-related service and wherein the one or more corrective actions are provided in correspondence with the currently activated leading communication-related service, as suggested by Brahmi. This modification would benefit the system to establish a reliable connection. 

Regarding claims 2,9 the combination of Xu and Brahmi teaches  wherein the predefined set of inputs comprises location of the vehicle, its speed, (Xu, page 5331, left-hand column, lines 10-12: "Vehicles periodically report their status, including current location, speed, RSS... to the cloud");  a currently activated leading communication-related service, and RAT-related measurements provided by the vehicle(Brahmi [0052] discloses the distribution scheme may be determined based on information relating to a priority and/or a type of a V2V communication message to be transmitted).Regarding claims 3,10 the combination of Xu and Brahmi teaches  wherein the predefined set of inputs further comprises data informative of Service Level Agreement (SLA) violation or near SLA violation for the currently activated leading service(Brahmi, [0035] The determined distribution scheme may specify a transmission rate in accordance with which the V2V communication messages may be to be transmitted via the first and/or second radio technologies).Regarding claims 4,11 the combination of Xu and Brahmi teaches   wherein the predefined event is selected from the group consisting of changes of RAT and/or band characterizing radio connectivity of the vehicle, (Brahmi ,[0035] discloses a particular specified transmission rate of V2V messages to be transmitted via one radio technology may accordingly define a transmission rate of the other V2V messages to be transmitted via the other radio technology. For example, a transmission rate via the first radio technology may correspond to 9/10, i.e. 9 V2V communication messages out of a group of 10 V2V communication messages may have to be sent via the first radio technology with a sequence of the V2V communication messages being not specified) activation/deactivation of a communication-related service provided to the vehicle, change of a location bin, SLA violation and near SLA violation for the currently activated leading service(Brahmi , [0035] discloses suitable selection of the transmission rate may enable to transmit as much V2V communication messages as possible via the first radio technology, in order to utilize the beneficial characteristics of the first radio technology pertaining to costs, traffic capacity, and a time and/or location independent transmission possibility).Regarding claims 6,13 the combination of Xu and Brahmi teaches    wherein, for at least one leading service, the one or more corrective actions are predefined in correspondence with the current values of the predefined set of inputs(Brahmi , [0035] discloses suitable selection of the transmission rate may enable to transmit as much V2V communication messages as possible via the first radio technology, in order to utilize the beneficial characteristics of the first radio technology pertaining to costs, traffic capacity, and a time and/or location independent transmission possibility).Regarding claims 7,14 the combination of Xu and Brahmi teaches     wherein the corrective actions are predefined for a case when the current values of the predefined set of inputs are indicative of SLA violation for the currently activated leading service(Brahmi , [0035] discloses suitable selection of the transmission rate may enable to transmit as much V2V communication messages as possible via the first radio technology, in order to utilize the beneficial characteristics of the first radio technology pertaining to costs, traffic capacity, and a time and/or location independent transmission possibility).


Allowable Subject Matter
Claims 5,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461